Title: From James Madison to Louis-Marie Turreau, 4 April 1805
From: Madison, James
To: Turreau, Louis-Marie


Sir
Dept. of State Apl. 4 1805
I have recd. a translation of a late Edict by Genl. Ferrand Commder. in Chief, and Acting as Capt. Genl. at So. Domingo. in which he undertakes to denounce as pirates all persons found on board vessels allies or neutrals bound to or from any ports in Hispaniola occupied by rebels, or found at the distance of two leagues from any such port; and to declare that they shall be tried and sentenced to death by a Military Commission. Altho’ this document has not yet appeared in any other than an unnauthenticed [sic] form, and in a translation only, the channel through which it has been transmitted leaves no doubt as to its reality. A copy of it as transmitted is annexed.
It would be perfectly superfluous to enter into a particular comment on this extraordinary measure. You well know Sir that piracy being an offence defined by the law of Nations, cannot be varied by any particular nation, much less by any of its Subaltern authorities; that the penalties to which those subject themselves who are found on the high seas in the course of an unlawful trade, are also defined by the law of Nations, and equally unalterable by any municipal Authority; that the same remark is applicable to the distance from the shore to which the local jurisdiction extends, which is now generally limited to a sea league, and that in no case can the mere circumstance of a vessel’s being found within a given distance of a coast to which in the course of a lawful and Customary Trade vessels on W. Indian voyages may be constrained to approach, be deemed sufficient evidence, that such vessel is actually destined for a port on that Coast. Still less can it be requisite to dwell on the enormity of inflicting capital punishment in the cases stated in The Edict, or the unexampled substitution of a Military Trial in place of the tribunal & rules which the law and practice of Nations have universally estabd.
Persuaded Sir that you will view this measure of Genl. Ferrand in all its violations of public law and in its tendency, if carryed into execution, to threaten the harmony so happily prevailing between our two nations; and the better to guard which was an object of the regulations lately provided by the Legislature of the U. States, in relation to their intercourse with the W Indies; I take the liberty of requesting, that you will not only make the proper communication on the subject to your Govt., but that you will be pleased with the least possibly delay, to address to Genl. Ferrand the considerations most capable of diverting him from his rash and alarming purposes. Notwithstanding the full reliance which is placed in the indignation with which the Emperor of the French will be inspired by such an outrage on the law of Nations, and such an abuse of the authority confided by him to a distant officer, & in the remedy which he will cause to be applied, a more direct & prompt interposition is rendered particularly necessary by the precipitancy with which the Edict is to be carried into execution, its Commencement being postponed no longer than till the 21. of present Month. Assuring myself that this interposition will be afforded with all the readiness and energy which the occasion requires, and which will comport with your just and discerning appreciation of it; I have the honor to remain with sentiments of high respect & consideration, Yr mo: Ob. hbl Srt
